Citation Nr: 0505936	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing held before the Board at 
the RO in November 2004.  A transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged in-
service stressors.

2.  A diagnosis of PTSD is not shown by the evidence of 
record.  

3.  Competent medical evidence does not indicate that a 
currently diagnosed major depressive disorder is causally 
related to the veteran's period of service.  


CONCLUSION OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Major depressive disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107).  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 Statement of the Case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in June 
2002, which was specifically intended to address the 
requirements of the VCAA.  The letter enumerated in detail 
the elements that must be established in order to grant 
service connection; and it provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the veteran of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 2002 
VCAA letter, the RO informed the veteran that "we will get 
your service medical records. (...) We will also get other 
military service records if they are necessary."  See the 
June 12, 2002 letter, page 2.  The veteran was further 
advised that "We will get any VA medical records or other 
medical treatment record you tell us about. (...) We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."   Id. at pages 2 & 6.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2002 letter told the veteran to give the RO "enough 
information about (relevant) records so that we can request 
them from the agency or person who has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2002 letter 
informed the veteran, "It's still your responsibility to 
support your claim with appropriate evidence."  

The Board therefore finds that the June 2002 letter and the 
January 2003 SOC properly notified the veteran of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board notes that, even though the June 2002 VCAA letter 
requested a response within 30 days (July 12, 2002), it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by VA within 
one year from the date notice is sent).  The one year period 
has since elapsed.

A VCAA notice must be sent prior to adjudication of an issue 
by the RO.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, the veteran's claims were adjudicated by the RO 
in July 2002, after the June 2002 VCAA letter.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, service personnel records, 
and VA medical records.  The veteran and his representative 
have not identified any outstanding evidence

The veteran's representative has requested that the case be 
remanded to the RO to get a medical opinion "to see if the 
...(inaudible) of the Vietnam war is one of the contributing 
factors to the veteran's major depressive disorder."  See 
November 2004 hearing transcript, page 6.  In this regard, 
the Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claims.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case.  As discussed in more detail 
below, there is sufficient competent medical evidence to 
decide the claim in the file and there is no competent 
medical evidence of PTSD currently.  Although there is a 
diagnosis of major depressive disorder currently, the service 
medical records do not contain any reference to an acquired 
psychiatric disorder and there is no other evidence 
establishing that the veteran suffered from a psychiatric 
disease in service.  Finally, there is no evidence which 
indicates that either PTSD or major depressive disorder may 
be associated with an established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Thus, the Board concludes that obtaining a medical 
examination and nexus opinion under the circumstances 
presented in this case is not necessary to decide the claim 
and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); 
see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which VA erred in failing to obtain 
a medical nexus opinion where evidence showed acoustic trauma 
in service and a current diagnosis of tinnitus.  
Significantly, in this case there is no evidence of current 
PTSD, and no evidence of in-service psychiatric disorder.  
The veteran has been provided the opportunity to present 
evidence pertaining to current disability and in-service 
incurrence, and he has not done so.  Although the veteran now 
thinks that his claimed conditions arose from service, he is 
not competent to diagnose such or render a nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the Board 
finds that the facts in this case are easily distinguishable 
from those in Charles.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran testified in support of his claims 
in November 2004.  The Board has carefully considered the 
provisions of the VCAA in light of the record on appeal and, 
for the reasons expressed above, finds that the development 
of these claims has been consistent with the provisions of 
the VCAA.  Accordingly, the Board will proceed to a decision 
on the merits.



Relevant law and regulations

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, No. 01-2105 (U.S. Vet. 
App. Dec. 23, 2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2004). 

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Factual background

The record reflects that the veteran served in the Republic 
of Vietnam from March 1969 to March 1970.  His military 
occupational specialty (MOS) was radio relay operator 
repairman.  He was awarded the National Defense Service 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.  

The veteran's service medical records show no diagnosis or 
treatment for any type of psychiatric disorder.  There is no 
pertinent medical evidence for three decades after service.  

VA medical records dated from January 2002 to June 2002 are 
negative for diagnosis of PTSD.  The records show that the 
veteran first received psychiatric care in January 2002.  At 
that time, he stated that he first noted that he had 
depressive symptoms in 1992 after the divorce of his first 
wife.  From 1992 to 2002, he reported his depression as being 
constant.  The diagnosis was major depressive disorder, 
recurrent, mild.  The examiner noted that although the 
veteran exhibited several symptoms of mania and PTSD, he 
currently was not impaired by these symptoms.  

In July 2002, the veteran submitted a stressor statement 
wherein he reported that he was assigned to the 4th Infantry 
Division in Vietnam, that he was put on infantry duty, and 
that he was shot at by the Viet Cong.  In November 2004, the 
veteran testified that while serving in Vietnam he was 
assigned to duties that no one else wanted to do, such as 
patrols, guard duty, and kitchen patrol ("KP").  He stated 
that it was two months before he worked his MOS.  He 
indicated that after Vietnam he began feeling depressed 
because he felt he wasted a year of his life and saw a lot of 
death and destruction.  He indicated that he was diagnosed 
with depression about three years ago.  He stated that he got 
divorced in 1992.  He described being fired on while going 
from base to base repairing signal equipment.  See November 
2004 hearing transcript.  

Analysis

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, which had its onset in 
service.  

PTSD 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In this case, the record does not demonstrate that the 
veteran currently suffers from PTSD.  VA medical records 
dated from January 2002 to June 2002 reflect no diagnosis of 
PTSD.  The examiners noted that while the veteran exhibited 
symptoms of PTSD, he was not impaired by these symptoms.  
Nowhere in the record is there a competent medical diagnosis 
of PTSD.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Despite a VCAA 
request from the RO, the veteran has not submitted any 
evidence pertaining to diagnosis and treatment of PTSD.  In 
the absence of diagnosed PTSD, service connection may not be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, service connection for PTSD must be denied on 
this basis alone.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's complaints relative to 
his PTSD to his military service.  In the absence of a 
current diagnosis of PTSD, a medical nexus opinion would be 
an impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 3.159(c)(4).  To the extent that the veteran 
himself is attempting to provide a nexus between his claimed 
disabilities and his military service, his statements are not 
probative of a nexus between the conditions and military 
service.  See Espiritu, 2 Vet. App. at 494; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  
Accordingly, the Board finds that element (2) above has not 
been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes that there is no 
evidence that the veteran participated in combat.  His awards 
and decorations do not include any indication of combat 
status, and there is no objective evidence or record which 
indicates that he participated in combat.  Accordingly, the 
Board concludes that combat status has not been demonstrated 
in this case and presumptions provided for combat veterans 
are not applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay statement alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.  
Although the record shows that the RO did not attempt to 
verify the veteran's alleged stressors, the Board notes that 
given that the evidence does not contain a diagnosis for PTSD 
such an exercise is not required.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran).  
Accordingly, the Board finds that none of the elements of 38 
C.F.R. § 3.304(f) have been met.  Therefore, a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.  The benefit sought on appeal 
is accordingly denied.

Major depressive disorder 

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez, No. 01-2105 (citing Hickson, 12 Vet. App. at 253.

Insofar as the veteran seeks service connection for major 
depressive disorder, VA medical records dated from January 
2002 to June 2002 reflect a diagnosis of major depressive 
disorder.  Thus, Hickson element (1), a current disability, 
is met.  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of an acquired psychiatric disorder, including major 
depressive disorder.  The March 1970 separation examination 
found that the veteran's psychiatric evaluation was normal.  
To the extent that the veteran is now contending that he had 
psychiatric problems in service, his current contentions are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows that the onset of the veteran's major depressive 
disorder did not occur during service.  Hickson element (2) 
has therefore also not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
major depressive disorder to his military service.  As 
discussed above, the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  His 
statements are not, therefore, probative of a nexus between 
his major depressive disorder and military service.  See also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  In the 
absence of evidence of in- service disease or injury, VA is 
not obligated to obtain a medical nexus opinion.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 371- 72 (2002).

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met.  Thus, service 
connection for major depression must be denied.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for major depressive 
disorder is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


